Broyles, O. J.
Tlie accused was convicted of cheating and swindling, on an accusation drawn under section 706 of the Penal Code, which provides as follows: “If any person shall knomngly [italics ours] buy or sell by false weights or measures, he shall be deemed a common cheat, and shall be punished as for a misdemeanor.” The evidence tending to connect the defendant with the offense charged was wholly circumstantial and was not sufficient to exclude every reasonable hypothesis save that of his guilt. It follows that the trial judge, sitting without the intervention of a jury, erred in finding the defendant guilty, and that the judge of the superior court erred in overruling the certiorari.

Judgment reversed.


MacIntyre and Querry, JJ., concur.